Jenkins, P. J.
While a tenant for an agreed term, after the expiration of his contract, or a tenant at will, after the two months’ statutory-notice by his landlord (Civil Code, of 1910, § 3709), becomes a tenant at sufferance, and continnes as such until there has been some affirmative action by the landlord which has the effect of converting the tenancy into some other form (Willis v. Harrell, 118 Ga. 906, 45 S. E. 794), yet where the undisputed evidence shows that the tenancy was one at will, and the evidence is in conflict as to whether the statutory notice to vacate was given within the required time before the filing of eviction proceedings under sections 5385 et seq. of the Civil Code (1910), the order of a judge of the superior court refusing to sanction a writ of certiorari for review of a judgment for the tenant will not be reversed, when the sole ground of the petition for certiorari is that the judgment was contrary to the evidence. Little v. City of Jefferson, 9 Ga. App. 878 (1) (72 S. E. 436).

Judgment affirmed.


Stephens and Hill, JJ., concur.